ORDER
After consideration of petitioners’, JP Morgan Chase Bank, N.A., as trustee of the National Tobacco Grower Settlement Trust, the Georgia Tobacco Community Development Board, the Kentucky Tobacco Settlement Trust Corporation, the State of Maryland Certification Entity, the North Carolina Phase II Tobacco Certification Entity, Inc., the Pennsylvania Certification Entity, the Tennessee Tobacco Farmers’ Certifying Board, and the Virginia Tobacco Trust Certification Board, Inc. (herein “petitioner-appellants”) petition and motions, filed 5 January 2005, and respondents’, Philip Morris USA Inc., R.J. Reynolds Tobacco Company (successor to R.J. Reynolds Tobacco Co. and Brown & Williamson Tobacco Corp.), and Lorillard Tobacco Company (herein “respondentappellees”) responses thereto, filed 12 January 2005, the Court orders as follows:
1. Petitioner-appellants’ petition for discretionary review prior to determination in the Court of Appeals is allowed.
2. Petition-appellants’ motions to suspend appellate rules to expedite decision on petition in public interest are allowed as follows:
a. The proposed record on appeal shall be served on or before 27 January 2005; objections to the proposed record on appeal shall be served within 20 (twenty) days from service of the proposed record on appeal; judicial settlement of the record on appeal, if necessary, shall occur within 30 (thirty) days from the date objections must filed; and the record on appeal shall be filed with the Clerk of the Supreme Court within 15 (fifteen) days after settlement of the record on appeal.
*278b. Petitioner-appellants’ brief shall be filed and served within 30 (thirty) days after service of the printed record by the Clerk of the Supreme Court; respondent-appellees’ brief shall be filed and served within 30 (thirty) days after service of petitioner-appellants’ brief; and any permitted reply brief shall be filed and served within 14 (fourteen) days after service of respondent-appellees’ brief.
3. Petitioner-appellants’ motions to shorten time for response are dismissed as moot inasmuch as respondent-appellees responded on 7 and 12 January 2005.
Justice Wainwright is recused and took no part in the consideration or determination of the petition and motions.
By order of the Court in Conference, this 20th day of January 2005.
Bradv. J.
For the Court